DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
Applicant asserts on page 5 of the Remarks that the combination of the anode as claimed with the electrolyte solvent as claimed leads to unexpected results. However, evidence of secondary considerations such as unexpected results is irrelevant to USC 102 rejections. See MPEP 2131.04.
Applicant asserts that the double patenting rejections should be withdrawn because neither of the two copending applications used recites the claimed boiling point. But both references disclose that their solvents do in fact have boiling points above 70 °C. Contrary to Applicant’s assertion, the disclosure in Application 16/128,351 of a boiling point of 100 to 300 °C is sufficient and the fact that it is “related to one particular example” is spurious; and paragraph 42 in Application 16/128,340 discloses a boiling point of 50 °C but also greater than 70 and 80 °C as well. The double patenting rejections have been clarified.
Applicant’s assertion that methyl acetate does not have a boiling point of above 70 °C is moot since Abdelsalam discloses at least one other solvent that does. 2-methyl tetrahydrofuran has a melting point of -136 °C and a boiling point of 80.2 °C.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 5, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 3, 3, 4, 4, 20, 4, 21, 9, 10, 11, 12, 14, 22, and 16, respectively, of copending Application No. 16/128,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending reference claims meet the limitations of the instant claims save for the claimed boiling point. However, copending Application No. 16/128,351 does disclose that the solvent boiling point is in excess of 100 °C (paragraph 44). Thus it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the solvent taught by the 16/128,351 reference as the claimed solvent for its taught value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 4, 5, 7, 9, 12, 13, 16, 17, 18, 19, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 2, 2, 4, 1, 3, 11, 16, 17, 18, 19, 20, and 28 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending reference claims meet the limitations of the instant claims save for the claimed boiling point. However, copending Application No. 16/128,340 discloses that the solvent boiling point is in excess of 70 °C (paragraph 42). Thus it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the solvent taught by the 16/128,340 reference as the claimed solvent for its taught value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-13, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelsalam (US 2015/0280221 A1).
Regarding claims 1 and 2, Abdelsalam discloses an apparatus comprising: an anode, a cathode, a separator disposed between them, and an electrolyte ionically coupled to the electrodes (paragraph 230). Abdelsalam discloses that the anode comprises silicon particles (paragraph 57) of 0.5 nm to 100 microns (paragraph 164). Abdelsalam discloses that the electrolyte comprises a lithium salt and 2-methyl tetrahydrofuran (paragraph 226); 2-methyl tetrahydrofuran has a melting point of -136 
Regarding claim 3, since Abdelsalam discloses the remainder of the limitations, any intrinsic properties of the claimed materials are inherent.
Regarding claims 4-6, the instant specification in paragraph 65 discloses that methyl acetate is a suitable ester.
Regarding claims 9-13 and 15-17, Abdelsalam discloses that the electrolyte comprises a 1.2M solution of LiPF6 in a solvent comprising 1 part by volume of ethyl carbonate, 3 parts by volume ethyl methyl carbonate, 15 wt % fluoro ethyl carbonate, and 3 wt % vinylcarbonate (paragraph 250). Ethyl carbonate and ethyl methyl carbonate are regular melting point solvents as their melting point is above -60 °C.
Regarding claims 18-20, Abdelsalam discloses a mixture of two or more different metal-ion solvents (paragraph 229).
Regarding claim 21, Abdelsalam discloses that the cell charging potential is at least 4.3V (paragraph 255).
Regarding claim 22, Abdelsalam discloses that the anode particles are composite particles of silicon (paragraph 218).
Regarding claim 23, Abdelsalam disclose water-soluble binders (paragraph 222).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam as applied to claim 9 above, and further in view of Smart (US 2012/0141883 A1).
Abdelsalam discloses LiPF6 dissolved in two or more regular-melting point solvents comprising fluoro ethyl carbonate (FEC) and ethyl methyl carbonate (EMC) 6 dissolved in FEC, EMC, and triphenyl phosphate as a flame retardant (paragraph 99). It would have been obvious to one having ordinary skill in the art at the time of invention to add triphenyl phosphate in the desired quantity to serve as a flame retardant in Abdelsalam.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725